Order filed December 10, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-00771-CV
                                    ____________

                              IN RE EXPUNCTION


                    On Appeal from the 458th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-264951

                                    ORDER

      Appellant’s brief was due December 2, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 3, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                    PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.